Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, on the ground that the finding that the incompetent was free from contributory negligence was against the weight of the evidence. All concur, except Edgcomb and Lewis, JJ., who dissent and vote for affirmance. (The judgment was for damages in an automobile negligence action. The order denies a motion for a new trial on the minutes.) Present — Sears, P. J., Taylor, Edgcomb, Crosby and Lewis, JJ.